Citation Nr: 0624956	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  01-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
upon the loss of use of the lower extremities.

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1954, and from November 1955 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2001.  In October 2003, the case was remanded for 
additional development.  The case returned to the Board in 
April 2006.


FINDINGS OF FACT

1.  Service connection is in effect for cervical spondylosis, 
status post laminectomy, assigned a 60 percent rating and  
chronic low back strain with thoracic and lumbar spondylosis, 
assigned a 60 percent rating.  A total disability based on 
individual unemployability (TDIU) rating is also in effect, 
due to these disabilities.  

2.  The veteran's function in his upper and lower extremities 
is better than if he were to have amputation with prosthesis.  

3.  The veteran does not have ankylosis of either lower 
extremity, due to service-connected disability. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on loss of use of the lower extremities 
have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. §§ 3.350(a), 4.63 (2005).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance, or adaptive equipment 
only, have not been met.  38 U.S.C.A. § 3902 (West 2002); 
38 C.F.R. §§ 3.350, 3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is in receipt of a 60 percent rating for cervical 
spondylosis, status post laminectomy; a 60 percent rating for 
chronic low back strain with thoracic and lumbar spondylosis; 
and a TDIU rating based on these service-connected 
disabilities.  He contends that he has loss of use of his 
lower extremities, due to his service-connected disabilities 
of the spine.  He also contends that he is unable to drive 
due to his disabilities, and, as a result, needs an 
automobile with adaptive equipment.  

A veteran is eligible for financial assistance in acquiring 
an automobile or other conveyance and adaptive equipment, if 
certain disability requirements are met, due to service-
connected disability.  38 U.S.C.A. §§ 3901(1)(A); 3902.  In 
order to qualify for financial assistance in the purchase of 
an automobile, a veteran must have, as a result of service-
connected disability, loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to a 
specified degree.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. 
§ 3.808(b).  Service connection is not in effect for any 
vision disabilities; therefore, those criteria will not be 
discussed.  

Loss of use of foot or hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee or below elbow with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2).  Also considered as loss of use of the 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  38 C.F.R. 
§ 4.63.

VA and private medical records dated from 1999 to 2006 show 
that the veteran has chronic pain, weakness, and severe 
limitation of motion in the low back itself.  He reportedly 
uses a motorized wheelchair or cart when out and Canadian 
crutches or a wheelchair within his home.  X-rays of the 
lumbosacral spine in October 2004 disclosed moderately 
advanced spondylosis of the lumbar spine with narrowed disc 
space at L3 through S1.  There was a previous laminectomy at 
L4-5 with no posterior fusion, and some retrolisthesis. 

In support of his claim, the veteran has submitted statements 
and records from his private family practice doctor, H. 
Holwerda, M.D.  According to a May 2000 note from Dr. 
Holwerda, the veteran was unable to drive due to chronic back 
problems resulting in painful neuropathy of both legs.  In 
February 2002, he wrote that the veteran needed hand controls 
to operate a motor vehicle secondary to peripheral neuropathy 
of the legs.  In a July 2004 test to determine oxygen 
conservation, he was noted to be "not very ambulatory."  He 
used a wheelchair or quad cane at home, and a motorized 
scooter when out.  Also received was an April 2005 letter 
from D. Carpenter, M.D., who wrote that the veteran was 
unable to drive due to multiple medical problems to include, 
but not limited to, neuropathy and peripheral vascular 
disease.  

However, the evidence establishes that his ambulatory 
restrictions are not due to his service-connected 
disabilities.  In this regard, service connection for 
peripheral neuropathy was denied in a February 2003 rating 
decision.  Thus, symptomatology due to peripheral neuropathy, 
or indeed any condition except his service-connected back 
disabilities, cannot be considered in determining whether he 
has loss of use of the feet, due to service-connected 
disabilities.  

On a VA examination in October 1999, the examiner concluded 
that the loss of use or limited use of the legs was not due 
to any specific radiculopathy or nerve root compression at 
this time.  He noted that the surgery had good results of 
widening the canal, without cord compression.  The examiner 
stated that the veteran chose to use the wheelchair out of 
fear of falling, and painful walking.  The muscles themselves 
were strong; there was no muscle wasting.  Pinprick sensation 
was somewhat altered, but not completely absent.  The upper 
extremities were strong.  

On a VA examination in May 2001, again, pinprick sensation 
was slightly diminished, but not in a segmental fashion, 
i.e., not L4-5, L1-2 type of sensory deficit.  Although the 
diagnosis was extensive spondylosis, the veteran had no 
evidence of muscle wasting.  The examiner thought he may have 
neuropathy of undetermined etiology.  The loss of use of the 
leg remained of unclear etiology.  

VA outpatient treatment records show that on an evaluation in 
June 2002, the veteran was noted to ambulate with a 4-prong 
walking cane.  The assessment was chronic low back pain with 
lumbosacral neuritis.  However, in December 2003, he was 
noted to have diabetic neuropathy.  On a diabetic foot 
examination at that time and in June 2004, the veteran had 
decreased pulses, and decreased monofilament sensation.  

In March 2004, the veteran was evaluated by a VA 
rehabilitation medicine clinic for chronic neck and low back 
pain.  He said he had undergone physical therapy and spinal 
injections without permanent relief.  On examination, deep 
tendon reflexes were 1+ over the upper extremities, and 2+ 
over both lower extremities.  Pinprick sensation over both 
legs and feet was diffusely decreased.  He had decreased 
sensation over the left hand and over the right C8 
dermatomes.  Muscle testing of all extremities was 
unremarkable with the exception of fair right grasp and good 
minus left grasp.  

On a pain clinic consult in March 2004, the veteran 
complained of numbness and tingling of both lower extremities 
and incontinence of urine, and occasional incontinence of 
bowel.  He had weakness of both lower extremities.  On 
examination, motor strength was 4/5 in the right lower 
extremity.  He had reduced sensation to pinprick in a non-
dermatomal distribution in both lower extremities.  Knee and 
ankle jerks were hypoactive bilaterally.  The diagnosis was 
low back pain.  

In February 2005, the veteran was seen at a VA facility for 
routine follow-up.  The veteran stated that he was to be 
undergoing tests at a private hospital for decreased 
circulation in his legs.  Otherwise, he had no complaints 
pertaining to his legs.  Examination of the extremities 
disclosed pulses were diminished bilaterally.  

As a result of the ambiguities as to the etiology of the 
veteran's lower extremity disabilities contained in the 
treatment records, a VA examination was conducted in January 
2006, by a board of two physicians.  The veteran said that 
for the last 6 or 7 years, he had been moving around with a 
motorized wheelchair, although he walked some at home with a 
cane or walker.  He said his condition had been getting worse 
over the past 2 years, and that walking had become more 
difficult over the past 10 to 12 weeks.  He could take care 
of himself, and had no trouble with bladder or bowel 
dysfunction.  On examination, the veteran did not appear to 
be in pain.  His gait was slow although equilibrium was 
normal.  The upper extremities were negative for any 
neurological deficits.  Grip was strong, sensation was 
normal, reflexes were equal, and there was no muscle atrophy.  

Both lower limbs revealed normal muscle tone without any 
atrophy.  Skin was healthy.  Sensation to pinprick, light 
touch, and monofilament touch were diminished over both feet 
and the distal part of both legs.  Strength was 4+/5 to 5/5.  
Pulses were palpable at the ankles.  X-rays of the lumbar 
spine revealed laminectomy defect at L4-L5 with degenerative 
changes and bone spur.  The diagnoses were degenerative 
changes of the cervical, thoracic, and lumbar spine with 
status-post surgeries involving the lower back and cervical 
spine; status-post surgery for peripheral vascular disease of 
the lower limbs; and no evidence of any neurological deficit 
in the lower limbs, secondary to service-connected spinal 
problems.  The examiners concluded that the veteran did not 
meet the criteria for loss of use in the lower extremities 
due to service-connected spinal disabilities.  

Because this examination was more specific in identifying 
whether the veteran's lower extremity problems were due to 
his back disability, contained detailed findings, and 
included a complete review of the claims file, it is more 
probative than the other medical evidence.  Moreover, the 
actual findings on the examination were largely consistent 
with the findings shown on other examinations and 
evaluations-diminished sensation not shown to be in a 
dermatomal pattern, no muscle atrophy, and little to no 
weakness of the lower extremities.  Thus, the evidence as a 
whole establishes that the veteran's problems with his lower 
extremities are not attributable to his service-connected 
disabilities, and, accordingly, he does not have loss of use 
of the lower extremities, due to his back disabilities.  

Further, the veteran has not contended, nor does the evidence 
show, that he has loss of use of one or both upper 
extremities, due to his cervical spine disability.  See  
38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(b).  Such 
determination is made on the basis of the actual remaining 
function, whether acts of grasping, manipulation, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  Although a March 2004 
evaluation disclosed decreased sensation over the right C8 
dermatomes, with reduced grasp, loss of use was not 
indicated, and grip was strong on the January 2006 
examination.  

The evidence establishes that he does not have loss of use of 
either lower extremity, due to his service-connected 
disabilities.  He does not have loss of use of the hand, due 
to service-connected spinal disabilities; therefore, the 
preponderance of the evidence is against the claims for SMC 
and for financial assistance in the purchase of an automobile 
or other conveyance.  For adaptive equipment only, there must 
be ankylosis of a lower extremity, which has not been 
suggested in this case.  See 38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not for application, and the 
claims must be denied.  See 38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The duty to notify was satisfied by letters dated in 
September 2004 and December 2005, which advised the claimant 
of the information necessary to substantiate his claims for 
SMC based on loss of use of the feet, and for financial 
assistance in the purchase of an automobile or other 
conveyance, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The veteran was not provided information regarding 
the rating assigned or effective date of a grant of benefits.  
However, any failure to provide notice as to these matters is 
harmless error, since there is no monetary award or an 
effective date to be assigned as a result of this decision.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

Although the 2004 and 2005 letters were not sent prior to the 
initial adjudication of his claim, after the letters were 
sent, the claim was readjudicated, as indicated by a February 
2006 supplemental statement of the case.  Thus, the defects 
with respect to the timing of the VCAA notice requirements 
were cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 3.159.  

VA's duty to assist has also been satisfied.  Service medical 
records are of record, as are VA treatment records.  
Available private medical records identified by the veteran 
have been obtained.  In September 2004, the veteran was 
notified that VA was unable to obtain private medical records 
the veteran had identified, and the veteran subsequently 
submitted the available records himself.  He has not 
identified any other potentially relevant records.  He was 
afforded VA examinations in May 2001 and January 2006.  
Although the latter examination report noted that the veteran 
had been unable to have nerve conduction studies, the report 
did not indicate that such studies were essential to the 
question at issue, i.e., whether symptoms in the lower 
extremities were due to his service-connected back 
disabilities.  In this regard, for the purposes of this 
decision, it is not necessary to identify the etiology of the 
lower extremity disorders, if it can be determined that the 
back disabilities were not implicated.  The examiners were 
able to make that determination.  Thus, the Board finds that 
this examination was adequate, and no benefit would be 
derived from requiring the veteran to undergo additional 
testing which would have not bearing on the specific issues 
before the Board.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to SMC based upon the loss of use of the 
veteran's lower extremities is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, or adaptive equipment only, 
is denied.  

____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


